Citation Nr: 0740203	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-33 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Rick D. Little, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946 and received Purple Heart Medal.  He died in 
February 2000.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2002, the RO denied service connection for cause of 
death and entitlement to accrued benefits.  In June 2003, the 
appellant submitted a timely notice of disagreement.  In June 
2005, a statement of the case (SOC) was issued for service 
connection for cause of death.  

The RO has not issued a SOC on the issue for entitlement to 
accrued benefits, and, therefore, no appeal has been 
perfected.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Regarding the claim for service connection for cause of 
death, the veteran's death certificate states that the 
veteran died from a pulmonary embolus due to consequences of 
a blunt head trauma that occurred three months before his 
death.  The record shows that prior to his death, the veteran 
was treated at Lancaster Community Hospital.  

As appellant's representative pointed out, the records do not 
contain all the treatment records from that hospital, 
specifically, the records associated with treatment from his 
fall on January 4, 2000, which contributed to his death.  
These records should be obtained on remand.

In addition, a Veterans Health Administration (VHA) opinion 
is necessary in this case.  The evidence of record suggests 
that the veteran's dementia/Alzheimer's disease may be 
related to service.  The veteran was also service connected 
for bilateral feet cold injury.  A medical opinion is needed 
in order to determine whether the veteran's service connected 
feet disability or his dementia/Alzheimer's disease 
contributed to his fall, which eventually lead to his death.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) recently held in Hupp v. Nicholson, No. 03-
1688 (U.S. Vet. App. July 18, 2007), that when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime, and concluded generally, that 38 
U.S.C.A. § 5103(a) notice for a DIC case must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  

Based on the Board's preliminary review of the claims and the 
March 2002 notice provided to the appellant pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), the Board 
finds that the appellant should be provided with a new VCAA 
notice letter that more fully complies with the Court's 
holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her 
representative with an appropriate letter 
to ensure compliance with the notice 
requirements set forth in the VCAA and 
its implementing regulations and Hupp.

2.  Make arrangements to obtain and 
associate with the claims file all 
medical treatment records from Lancaster 
Community Hospital, including treatment 
from January 4, 2000.  If these records 
are not available, a negative reply is 
required.

3.  Following the above development, make 
arrangements to obtain a Veterans Health 
Administration (VHA) opinion.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report.  

Based upon a review of the claims folder, 
the examiner is asked to provide an 
opinion as to whether there is a 50 
percent or greater probability that the 
veteran's dementia/Alzheimer's disease 
was caused by a head injury in Word War 
II.

In addition, if possible, the examiner 
should indicate if there is a 50 percent 
or more probability that any service-
connected disorder, including the 
veteran's bilateral feet cold injury (or 
his dementia/Alzheimer's disease, if it 
is found by the examiner to have been 
caused by his head injury in service) 
caused his death. 

The examiner should provide a rationale 
for the opinion.

4.  Then, provide the appellant a 
statement of the case with respect to the 
issue of entitlement to accrued benefits.  
The appellant should be informed of the 
actions necessary to perfect an appeal on 
these issues.  Thereafter, these issues 
are to be returned to the Board only if 
an adequate and timely substantive appeal 
is filed.

5.  Finally, readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, with 
application of all appropriate laws, 
regulations, and case law and 
consideration of any additional 
information obtained as a result of this 
remand.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



